Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-17-00025-CV

                          FE EXPRESS, LLC and Francisco Javier Bernal,
                                        Appellants

                                                   v.

  Maria Isabel Serna CONTRERAS, as next friend and guardian of Samara Isabella Morales
Serna and Samantha Isabel Morales Serna, minor children, and as Administrator of the Estate of
                           Samuel Morales Castillo, Deceased,
                                         Appellees

                      From the 341st Judicial District Court, Webb County, Texas
                                Trial Court No. 2014CVT001295 D3
                         Honorable Rebecca Ramirez Palomo, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: January 17, 2018

MOTION GRANTED, VACATED AND REMANDED

           The parties have filed an agreed motion to dispose of this appeal. We grant the motion. In

accordance with the motion, we set aside the trial court’s judgment without regard to the merits

and remand the case to the trial court with instructions to vacate the trial court’s July 17, 2017

Order Setting Amount of Security for Money Judgment and to release FE Express and its surety

from the Supersedeas Bond filed on February 3, 2017. Because the motion does not disclose an

agreement of the parties regarding the assessment of costs, we order all costs assessed against
                                                                                  04-17-00025-CV


appellants. See TEX. R. APP. P. 42.1(d) (absent agreement of the parties, costs are taxed against

appellant).

                                                PER CURIAM




                                              -2-